IN THE MATTER OF THE REINSTATEMENT OF CRONKHITE



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE REINSTATEMENT OF CRONKHITE

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE REINSTATEMENT OF CRONKHITE2020 OK 109Case Number: SCBD-6905Decided: 12/14/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 109, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

 

In the Matter of the Reinstatement of Jacqueline Forsgren Cronkhite to Membership in the Oklahoma Bar Association and to the Roll of Attorneys.


ORDER


¶1 The petitioner, Jacqueline Foresgren Cronkhite (Cronkhite/attorney) was stricken from the roll of attorneys from the Oklahoma Bar Association on January 1, 2017, for non payment of dues and non-compliance with mandatory continuing education. Petitioner lives in and is licensed to practice law in Arkansas. On March 19, 2020, she petitioned this Court for reinstatement as a member of the Oklahoma Bar Association.
¶2 On June 11, 2018, a hearing was held before the Trial Panel of the Professional Responsibility Tribunal and the tribunal recommended that the attorney be reinstated. Upon consideration of the matter, we find:
1) The attorney has met all the procedural requirements necessary for reinstatement in the Oklahoma Bar Association as set out in Rule 11, Rules Governing Disciplinary Proceedings, 5 O.S. 2011, ch.1, app. 1-A.

2) The attorney has established by clear and convincing evidence that she has not engaged in the unauthorized practice of law in the State of Oklahoma.
3) The attorney has established by clear and convincing evidence that she possesses the competency and learning in the law required for reinstatement to the Oklahoma Bar Association.
4) The attorney has established by clear and convincing evidence that she possesses the good moral character which would entitle her to be reinstated to the Oklahoma Bar Association.


5) The attorney's bar dues have been paid and brought up to date and she has paid $1,148.46 for the costs of the transcripts of the PRT proceeding.

¶3 IT IS THEREFORE ORDERED that the petition of Jacqueline Forsgren Cronkhite for reinstatement be granted effective immediately. The remaining costs of $347.27 for these proceedings shall be paid within 90 days of reinstatement.
¶4 DONE BY ORDER OF THE SUPREME COURT THE 14th DAY OF DECEMBER, 2020.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR.


 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA